Waterman, J.
No argument is made on behalf of the assignee. We have no means of knowing the grounds upon which he resists payment of the balance due plaintiff further than as they appear in his report. The only reason there set out is that the claim was not filed with him as required by law.
Whether the commencement of a proceeding such as this would in general amount to the filing of a claim we need not say. Our holding here may well be rested upon other and unquestionable grounds. The judgment of the district court in the original proceeding established two things: (l)- -That the whole amount sought to be recovered was a valid claim against the assignee; (2) that it was all entitled to a preference. On appeal this conrt affirmed that judgment, except that it reduced the amount which was ordered preferred. Whether filed in time or not, we have here a judicial finding that the claim is valid against the estate, and that holding is the law of this case., Robertson v. Stoddard Co., 106 Iowa, 414; Rice v. Grand Lodge, 103 Iowa, 643. For the reasons given, the judgment must be reversed.